IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN JALONI MOLLISON,                                     No. 70201
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                                  1LED
                                  Respondent.                                   JUL 1 5 2016


                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order on a "Motion for the
                Appointment of Counsel, Request for Evidentiary Hearing, and Motion to
                Hold Roy Nelson Attorney of Record in Contempt for Failing to Forward a
                Copy of the Case File." Eighth Judicial District Court, Clark County;
                Douglas W. Herndon, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.


                                                AG_A.              , J.
                                        Hardesty


                     irctig                J.
                Saitta                                    Pickering


                cc: Hon. Douglas W. Herndon, District Judge
                     John Jaloni Mollison
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                -9;15